Dear Mr. Dominick:
Reference is made to your request on behalf of the Caddo Ward II Industrial Development Corporation (the "Corporation"), a non — profit economic development corporation organized in accordance with LSA-R.S. 33:9023, regarding the Corporation's ability to legally invest its funds available for investment in the Red River Valley BIDCO, either in accordance with LSA-R.S. 33:2955 or another provision of law.
It is our understanding that the Red River Valley BIDCO is a Louisiana corporation licensed in accordance with the Louisiana Business and Industrial Development Corporation Act, LSA-R.S.51:2386 et seq, solely for the purposes set forth therein.  The provisions of LSA-R.S. 51:2386 provide that corporations such as the Red River Valley BIDCO are established as "a new type ofprivate institution, to help meet the financing assistance and management assistance needs of business firms in this state." (Emphasis added).
In accordance with LSA-R.S. 33:9023C(8), the Corporation has the specific power to:
     "invest any funds not required for immediate use in property or securities in which public bodies may legally invest funds subject to their control."
This office is not aware of, nor did our research reveal, any provision of law which would authorize either the Corporation or "public bodies" in general (specifically political subdivisions) to invest public funds determined to be available for investment other than in the obligations and investment vehicles listed inLSA-R.S. 33:2955.  LSA-R.S. 33:2955 makes no reference to investments in corporations organized in accordance with the Louisiana Business and Industrial Development Corporation Act,LSA- R.S. 51:2386 et seq.
We also note for your attention the provisions of La. Const. Art.VII, Sec. 14, which pertinently provides:
     "Except as otherwise provided in this Section, neither the state nor a political subdivision shall subscribe to or purchase the stock of a corporation or association or for any private enterprise."
Based upon the foregoing, it is the opinion of this office that the Caddo Ward II Industrial Development Corporation may not invest the public funds of the Corporation in, nor acquire stock in, the Red River Valley BIDCO.
We trust the foregoing to be responsive to your request.  Please do not hesitate to contact this office if we can be of assistance in other areas of the law.
Yours very truly,
CHARLES C. FOTI, JR.
Attorney General
BY:  ________________________________
                                   JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General
CCF, jr./JMZB/dam